DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected 

	This corrected notice of allowance is correcting minor typographical errors in the previous Examiner’s amendment.  Specifically, altering the semi-colon (one place) in Claim 3, line 6 and changing and to --an--(two places) Claim 4, line 6.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Park on 04/08/2021.

The application has been amended as follows: 
In the Claims:

In Claim 1, line 10, “a magnetic field” has been deleted and --magnetic fields-- substituted therefore.
In Claim 1, line 12, “a bearing module,” has been deleted and --a bearing module, the power generator-- substituted therefore.
In Claim 1, line 15, “and disposed” has been deleted and --and the power generator being disposed-- substituted therefore.
In Claim 1, line 16, “frame, the front side” has been deleted and --frame, a front side-- substituted therefore.
In Claim 1, line 19, “and disposed” has been deleted and --and the front driver module being disposed-- substituted therefore.
In Claim 1, line 20, “a front side” has been deleted and --the front side-- substituted therefore.
In Claim 1, line 23, “permanent magnets of the front rotor” has been deleted and --permanent magnets included in the front rotor-- substituted therefore.
In Claim 1, line 25, “the permanent magnets of” has been deleted and --and permanent magnets included in-- substituted therefore.
Claim 1, line 31, “rotation power,” has been deleted and --rotation power of the motor to the expander,-- substituted therefore.
In Claim 1, line 36, “frame, space” has been deleted and --frame, and spaced-- substituted therefore.

In Claim 1, line 39, “rear gap and the predetermined front” has been deleted.
In Claim 1, line 41, “direction;” has been deleted and --direction of the frame;-- substituted therefore.
In Claim 1, line 42, “a predetermined” has been deleted and  --the predetermined-- substituted therefore.

In Claim 3, line 2, “of 4 or more” has been deleted.
In Claim 3, line 2, “of 2 or more” has been deleted.
In Claim 3, line 3, “in inner surfaces of the front and rear side” has been deleted and --in an inner surface of the front and the rear side of the frame-- substituted therefore.
Claim 3, line 5, “the axis of a body formed into” has been deleted and --an axis of a body formed in-- substituted therefore.
Claim 3, line 6, “shape, has a mounting space of” has been deleted and --shape having a mounting space;-- substituted therefore.
Claim 3, line 9, “frame, and has” has been deleted and --frame; and the body having-- substituted therefore.
Claim 3, line 10, “formed at the front surface and the” has been deleted and --formed at a front surface and a-- substituted therefore.
Claim 3, line 11, “thereof” has been deleted.


Claim 4, line 7, “cooling type” has been deleted and --cooling-- substituted therefore.
In Claim 4, line 8, “a fixture” has been deleted and --the fixture-- substituted therefore.

In Claim 5, line 5, “of 2 or more” has been deleted.

In Claim 6, line 2, “of 4 or more” has been deleted.
In Claim 6, line 3, “in the permanent” has been deleted and --in permanent-- substituted therefore.
In Claim 6, line 4, “the reference” has been deleted and --a reference-- substituted therefore.
In Claim 6, line 4, “of 2 or more” has been deleted.

Claim 7, line 5, “of 4 or more” has been deleted.
Claim 7, line 5, “of 2 or more” has been deleted.
In Claim 8, line 4, “formed at a” has been deleted and --formed in a-- substituted therefore.
Claim 8, line 5, “of 4 or more” has been deleted.
Claim 8, line 5, “of 2 or more” has been deleted.

s 10-14 have been canceled.


Allowable Subject Matter
Claims 1 and 3-9 are allowed.
See previous Notice of Allowance for reasons for allowance and response to arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Timothy P. Solak
/tps/
Art Unit 3746
05/14/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746